1. We do not think that the court erred in refusing bail in this case.
2. On the habeas corpus trial relator objected to the evidence of A.H. Jones, deceased, taken at the inquest held over W.A. Binkley, deceased, on the ground that relator was forced, over his protest and that of his counsel, to be present at said inquest, and that he refused to take any part therein.
The district judge overruled the objection and admitted the testimony. *Page 216 
The record shows, that on the 14th day of January, 1894, relator killed W.A. Binkley and mortally wounded A.H. Jones, who died the next morning. In holding the inquest over the body of Binkley A.H. Jones was examined as a witness, and relator was required by the justice of the peace to be present; and he was present in person and by counsel during said examination, and the said A.H. Jones was the only witness examined; that relator and his counsel objected to being present, and although offered the privilege of cross-examining the witness, refused so to do. Relator was brought to the inquest from jail, where he was confined under charge of the murder of W.A. Binkley, deceased.
Article (999 of the Code of Criminal Procedure declares, that should the justice deem proper the inquest may be held in private, but in all cases where a person has been arrested, charged with having caused the death of the deceased, such person and his counsel shall have the right to be present at the inquest and to examine witnesses and introduce evidence. Evidently it was the object of the code to limit the power of the justice as to holding private inquests, and to give a person, when arrested for murder, the right to be present and defend himself and change the proceeding into an examining court. It does not follow that the person accused can not be compelled by the justice to attend the inquest where he is under arrest and a necessity exists therefore, nor that the justice may not hold an examining court while holding an inquest. Code Crim. Proc., art. 1011. The witness was dying. The necessities of the case probably required prompt action in obtaining the evidence, and it seems wholly immaterial whether the justice styled the proceeding an inquest or examining trial. The relator was charged with the murder; he was confronted with said witness; he was present, though unwillingly, and was represented by able counsel; the privilege of cross-examining the witness was offered to him and refused. The relator does not show a deprivation of a single right. The code, under these facts, places the deposition of a witness on the same plane, whether taken before examining court or inquest. Article 774 of the Code of Criminal Procedure declares, that where defendant is present when the testimony is taken and had the privilege of cross-examining the witness, the deposition taken before an examining court or inquest, and reduced to writing and certified according to law, is admissible. The evidence is clearly admissible.
3. Relator objects further, that the court erred in admitting the dying declarations of A.H. Jones, because no sufficient predicate had been laid to admit the same. The witness English, called to prove the dying declarations of Jones, states that he went to see Jones between 3 and 4 o'clock in the morning of the 14th of January. When I went in I found Dr. Greer there. When I first went to his bed he spoke to me, calling me 'Doctor.' I told him I was justice of the peace, and *Page 217 
had come to see him to ascertain how badly he was hurt and to learn the particulars. He seemed to be suffering very much, and I asked the doctor if he was seriously hurt, and he said he thought so. I also asked him if therewas any hope of his recovery; and he said he could not tell; that he might get well. Jones spoke up and said, 'Doctor, don't try to fool me; I know I am bound to die.' Then he asked the doctor how long he could live, shot as he was, and the doctor repeated he might possibly get well, and Jones insisted he knew he was bound to die. Then appellant made a statement of the difficulty in which Binkley was killed and himself wounded. Some five or ten minutes after the statement was made Jones said he had hopes he might recover." It is settled, that unless at the time of making the declarations the declarant was conscious of approaching death, and believed there was no hope of recovery, they are not admissible. The certainty of impending death is the equivalent of the sanctity of an oath, and the declarations are not admissible if made while any hope of recovery remains. As presented by the record, it is certainly questionable whether the declarations are admissible. While it clearly appears that before the declarations were made he was fully impressed with the belief that he was bound to die, and desired to know how long he could live with such a wound, yet the subsequent expression of hope of recovery, following at so short an interval after the declarations were made, raises a doubt as to the absence of all hope at and during the time when they were made.
The record is silent as to any cause for the change or when it took place, or as to the time elapsing between his first statement and last, or what was said to him calling forth such an expression. On the trial of the case the facts and circumstances surrounding Jones, and his own conduct at the time, before, and after making the declarations, may be more clearly shown, and the court below may more intelligently pass upon the case than can be now done.
Affirmed.
Judges all present and concurring.